Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions    
1.	A response on 06/28/2021 a provisional election was made without traverse to prosecute the invention of claims 1-6, and 14-25 (20-25 newly added).  Because these inventions are distinct for the reasons given on action dated 04/21/2021, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Diamond (US 8933405 B2) describes apparatus for detecting a concealed object in an article comprising: a source of Near Infra-Red (NIR) radiation operable to illuminate an article to be inspected; a detector, the detector being configured to detect that portion of the source beam incident on the detector that has been passed through at least a portion of the article; a collimator, the collimator having an entrance aperture, the collimator being arranged to collimate light passing through the entrance aperture that has passed through the article before it reaches the detector; and control means for detecting by means of the detector 

	Di Wu, Advanced applications of hyperspectral imaging technology for food quality and safety analysis and assessment: A review — Part I: Fundamentals, 14 pages, 2013 Elsevier Ltd , describes integrating two classical optical sensing technologies of imaging and spectroscopy into one system, hyperspectral imaging can provide both spatial and spectral information, simultaneously. Therefore, hyperspectral imaging has the capability to rapidly and non-invasively monitor both physical and morphological characteristics and intrinsic chemical and molecular information of a food product in the purpose of quality and safety analysis and assessment. As the first part of this review, some fundamental knowledge about hyperspectral imaging is reviewed, which includes the relationship between spectroscopy, imaging, and hyperspectral imaging, 

	Kathryn E. (Non-invasive assessment of packaged cod freeze-thaw history by hyperspectral imaging, 27 February 2017, 10 pages) describes hyperspectral imaging has the potential for use as an online method for evaluation of sample freezethaw history. It is possible to differentiate between the freezing protocols on packaged samples in the frozen state. In the thawed state, differentiation between fresh and frozen-thawed samples is straightforward, as is differentiation between thawed samples subjected to one or two free ze-thaw cycles. On samples frozen for the second time, it is possible to differentiate between the freezing protocols of the second freezing but not the first freezing. Identification of applied thawing protocols did not appear to be possible with the approach used in this study. Differentiation between freezing protocols is still possible after approximately 12 months of storage. We also find a possi ble correlation between sample clustering and characteristics relating to perceived quality. These findings could enable the development of technologies for online quality screening of frozen seafood products.



.

	Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 14-25 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by John Reidar Mathiassen (Trends in application of imaging technologies to inspection of fish and fish products, pages 257-275, @ 2011 Elsevier Ltd.)

Regarding claim 1:
	John Reidar Mathiassen describes a biological sample inspection apparatus (page 257-258, VIS/NIR, the electromagnetic spectrum on inspection of fish products), comprising: an illumination hardware arrangement comprising transmission and sensing hardware, the illumination hardware arrangement configured to inspect a biological sample using at least two modes from a group comprising (page 257-258, CMOS or CCD sensors configuration): a fluorescence imaging mode; a reflectance imaging mode (page 258, Diffuse reflectance mode); a scattering imaging mode (page 258, Interactance mode (also called transflectance or scatter mode)); and a Raman imaging mode; and  
processing hardware configured to operate the illumination hardware arrangement according to a protocol comprising inspection settings of the at least two modes (page 258, scatter mode and reflectance mode), wherein the processing hardware receives scan results from the illumination hardware arrangement and identifies attributes of the biological sample (page 258-259, VIS/NIR imaging); wherein the processing hardware is configured to employ the attributes of at least one biological sample and alter the protocol (page 258-259, VIS/NIR imaging operate 1D linear array or a 2D array protocol, page 263, specific MR protocols different types of MR image contrasts can be obtained). 

Regarding claim 14:
John Reidar Mathiassen describes  a biological sample inspection apparatus configured to inspect a biological sample for issues (page 257-258, VIS/NIR, the electromagnetic spectrum on inspection of fish products), comprising: illumination hardware comprising transmission and sensing hardware configured to illuminate and sense attributes of the biological sample, the illumination hardware configured to inspect the biological sample using multiple inspection configurations from at least one of  (page 257-258, CMOS or CCD sensors configuration)a fluorescence imaging mode, a reflectance imaging mode (page 258, Diffuse reflectance mode); a scattering imaging mode (page 258, Interactance mode (also called transflectance or scatter mode)), and a Raman imaging mode; and

processing hardware configured to operate the illumination hardware according to a protocol comprising inspection settings for the multiple inspection configurations, wherein the processing hardware receives scan results from the illumination hardware and identifies attributes of the biological sample (page 258-259, scatter mode and reflectance mode, VIS/NIR imaging);
wherein the processing hardware is configured to employ the attributes of at least one biological sample and alter the protocol based on the attributes of the one biological sample (page 258-259, VIS/NIR imaging operate 1D linear array or a 2D array protocol, page 263, specific MR 
Regarding claim 20:
John Reidar Mathiassen describes a food sample inspection apparatus, comprising (page 257-258, VIS/NIR, the electromagnetic spectrum on inspection of fish products): 
an illumination hardware arrangement comprising transmission and sensing hardware, the illumination hardware arrangement configured to inspect a food sample using at least two modes from a group comprising (page 257-258, CMOS or CCD sensors configuration):
a fluorescence imaging mode;
a reflectance imaging mode (page 258, Diffuse reflectance mode);
a scattering imaging mode (page 258, Interactance mode (also called transflectance or scatter mode)); and
a Raman imaging mode; and
processing hardware configured to operate the illumination hardware arrangement according to a protocol comprising inspection settings of the at least two modes (page 258, scatter mode and reflectance mode), wherein the processing hardware receives scan results from the illumination hardware arrangement and identifies attributes of the food sample (page 258-259, VIS/NIR imaging);
wherein the processing hardware is configured to employ the attributes of at least one food sample and alter the protocol (page 258-259, VIS/NIR imaging .

Regarding claims 2, 15: John Reidar Mathiassen further describes a food product (page 257, fish products).
Regarding claims 3, 16, 22: John Reidar Mathiassen further describes wherein the processing hardware comprises a processor, at least one trained artificial intelligence module, and at least one classifier (page 261,  Automatic detection of the centerline of cod fillets is useful
for systems that need to perform automatic analysis of
cod fillet images and Automated sorting and grading).
Regarding claims 4, 17, 23: John Reidar Mathiassen further describes wherein the protocol calls for inhibiting scanning performance in one of the two modes under specific established circumstances (page 261, Fillet centerline images in interactance mode to acquire in 128 spectral bands in the 400-1000 nm region.)
Regarding claims 5, 18, 24: John Reidar Mathiassen further describes  wherein the protocol is determined in part based on an identification of particular attributes expected to be associated with the biological sample when examined using the at least two modes or one mode ( page 258, Diffuse reflectance mode, Interactance mode (also called transflectance or scatter mode)).
Regarding claims 6, 19, 25 : John Reidar Mathiassen further describes wherein the biological or food sample inspection apparatus determines authenticity of the biological or food sample (page 261, authenticity portions of size and weight, infeed and out feed faults, split fish and wrong fish species, and orientation may be detected ).
Regarding claim 21: John Reidar Mathiassen further describes a meat product (page 257, fish products).

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
July 8, 2021